Citation Nr: 1621004	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-28 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for asthma, prior to April 29, 2011, and in excess of 10 percent thereafter.  
 
2.  Entitlement to an initial, compensable disability rating for spondylosis, claimed as lower back.

3.  Entitlement to an initial, compensable disability rating for bilateral hallux valgus.

4.  Entitlement to an initial, compensable disability rating for allergic rhinitis, claimed as sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In pertinent part, the RO granted service connection for spondylosis, bilateral hallux valgus, and allergic rhinitis, with each rated as noncompensable (effective from August 13, 2006).  
 
In a September 2012 rating decision, the RO granted a 10 percent disability rating for asthma, effective April 29, 2011.  The appeal pertaining to asthma encompasses the matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In February 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In December 2014, the Board denied service connection for sleep apnea and remanded the above claims for further development.

In September 2015, the Board remanded for additional AOJ action, and denied a disability claimed as manifestations of undiagnosed illness or chronic multi-symptoms illness, to include fibromyalgia.

As noted in the September 2015 Board remand, during the April 2015 VA examination the Veteran raised a question regarding erectile dysfunction for the first time, which the examiner found was not a manifestation of an undiagnosed illness, but was of psychogenic origin.  To the extent that the Veteran may have been trying to raise a claim for service connection for erectile dysfunction as not part of an undiagnosed illness, the Agency of Original Jurisdiction (AOJ) should obtain clarification.  The Board notes that effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  No action has yet been taken on this matter.  Additionally, in February 2016, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus and one for a total disability rating based on individual unemployability (TDIU).  No action appears to have been taken on such claims.  In light of the foregoing, these matters are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the above claims for AOJ consideration of a September 2010 VA examination (located only in the Virtual VA claims file), which the AOJ has repeatedly failed to consider.  

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ must consider the September 2010 VA examination, located only in the Veteran's Virtual VA claims file.  If a claim is not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31.  

In a February 2016 claim, the Veteran indicated that he had received hallux valgus surgery.  The Veteran should be given an opportunity to identify any VA and non-VA healthcare provider who treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should note consideration of the September 2010 VA examination, which addresses each of the increased rating claims, and is located ONLY in the Veteran's Virtual VA claims file. 

2.  The Veteran should be given an opportunity to identify any VA and non-VA healthcare provider who treated him for his hallux valgus (to include the surgery he reported receiving in his February 2016 claim), or any other claimed disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should perform any additional development it deems warranted, to possibly include new VA examinations, such as one for post-surgery hallux valgus, if indicated.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include the September 2010 VA examination located ONLY in the Virtual VA claims file.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

